Citation Nr: 0927690	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-08 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to October 
1993, March 1996 to January 1999, and September 2004 to 
January 2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


REMAND

In June 2009, the Veteran's representative requested that he 
be afforded a new VA audiological examination because the 
Veteran felt his bilateral hearing loss disability had 
worsened.  The record shows that the Veteran was most 
recently afforded a VA audiological examination in August 
2006, almost three years ago.  A review of the examination 
report reveals that the examiner did not specifically 
describe the functional effects of the Veteran's bilateral 
hearing disability.  

The Board notes that VA has a duty to conduct a thorough and 
contemporaneous medical examination.  See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) 
(2008); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, the 
United States Court of Appeals for Veterans Claims has held 
that "in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report."  
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  
Accordingly, the Board finds that the Veteran should be 
afforded a new VA audiological examination to determine the 
current level of severity of his bilateral hearing loss 
disability, to include a description of its functional 
effects.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded a VA 
audiological examination to determine 
the current degree of severity of his 
bilateral hearing loss disability.  The 
results should conform to VA 
regulations governing evaluation of 
hearing loss.  The audiologist should 
specifically address the functional 
effects of the disability under the 
ordinary conditions of daily life, 
including employment.  The claims 
folder must be made available to and 
reviewed by the examiner.

2.  The RO or the AMC should undertake 
any other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for a 
compensable rating for bilateral hearing 
loss disability based on a de novo review 
of the record.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

